Name: Council Regulation (EEC) No 1433/92 of 1 June 1992 amending, with regard to the Republic of Bosnia-Herzegovina and Montenegro, Regulations (EEC) No 3587/91, (EEC) No 545/92, (EEC) No 546/92 and (EEC) No 547/92
 Type: Regulation
 Subject Matter: economic policy;  trade policy;  political framework;  political geography;  agricultural activity
 Date Published: nan

 3 . 6. 92 Official Journal of the European Communities No L 151 /7 COUNCIL REGULATION (EEC) No 1433/92 of 1 June 1992 amending, with regard to the Republic of Bosnia-Herzegovina and Montenegro, Regulations (EEC) No 3587/91 , (EEC) No 545/92, (EEC) No 546/92 and (EEC) No 547/92 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Republics of Serbia and Montenegro from further viola ­ ting the integrity and security of the Republic of Bosnia ­ Herzegovina and to induce them to cooperate in the restoration of peace and dialogue in the region ; Whereas Montenegro should therefore be removed from the list of beneficiaries of the positive measures ; Whereas account should be taken of the fact that the Community and its Member States decided to recognize, from 7 April 1992, the Republic of Bosnia-Herzegovina, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas on 3 February 1992 the Council, by Regulations (EEC) No 545/92, (EEC) No 546/92 and (EEC) No 547/92 (') applied to the Republic of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Mace ­ donia and Montenegro trade provisions equivalent to those of the Cooperation Agreement of 2 April 1980 between the European Economic Community and the Socialist Federal Republic of Yugoslavia, and Regulation (EEC) No 548/92 (2), complementing Regulation (EEC) No 3587/91 (3), extended into 1992 their entitlement to generalized tariff preferences on certain agricultural products ; Article 1 In the title and Article 1 ( 1 ) of Council Regulations (EEC) No 545/92, (EEC) No 546/92 and (EEC) No 547/92, 'Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Monte ­ negro' shall be replaced by 'Republics of Bosnia ­ Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia'. Whereas on 27 April 1992 the Assembly of the Socialist Federal Republic of Yugoslavia promulgated the constitu ­ tion of a new Federal Republic of Yugoslavia, consisting of a federation of Serbia and Montenegro, which has remained unrecognized by the Community and its Member States ; Article 2 1 . The final paragraph of Article 2 of Regulation (EEC) No 3587/92 shall be replaced by the following : 'The following shall be added to Part A of Annex III to Regulation (EEC) No 3833/90 : Whereas maintaining Montenegro on the list of beneficia ­ ries of the positive measures adopted by the Council on 3 February 1992 could have the effect, in particular as a result of diversions of trade, of allowing the measures concerned to benefit the new Federal Republic of Yugos ­ lavia : 093 Bosnia-Herzegovina 092 Croatia 091 Slovenia.' Whereas such a result would be particularly undesirable in the light of the civil war being fought on the territory of what was Yugoslavia and in particular in Bosnia ­ Herzegovina ; 2. Annex III to Regulation (EEC) No 3587/91 shall also be supplemented by a new section, namely : 'C. OTHER BENEFICIARIES 090 Yugoslav Republic of Macedonia'. Whereas the Community and its Member States, meeting within the framework of political cooperation , have decided that measures have to be taken to dissuade the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 63, 7. 3 . 1992, pp. 1 , 39 and 41 respectively. 0 OJ No L 63, 7. 3 . 1992, p. 49. 0 OJ No L 341 , 12. 12. 1991 , p. 1 . No L 151 /8 Official Journal of the European Communities 3 . 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1992. For the Council The President JoSo PINHEIRO